999 So.2d 684 (2008)
WERKS UNLIMITED, LLC., et al., Appellants,
v.
Gregory S. BROWN Property Appraiser of Santa Rosa County, Florida and Robert G. McClure, Tax Collector for Santa Rosa County, Florida, Appellees.
No. 1D07-6090.
District Court of Appeal of Florida, First District.
December 5, 2008.
Rehearing Denied January 30, 2009.
Danny L. Kepner and Thomas J. Gilliam, Jr., of Shell, Fleming, Davis & Menge, P.A., Pensacola, for Appellants.
Elliott Messer and Thomas M. Findley, of Messer, Caparello, & Self, P.A., Tallahassee; Roy V. Andrews, of Lindsay, Andrews & Leonard, P.A., Milton, for Appellees.
PER CURIAM.
Appellants challenge an "Order Granting Defendants' Motion for Partial Summary Judgment and Entry of Partial Final Judgment" based on the doctrines of res judicata and collateral estoppel. We are constrained to REVERSE this ruling and REMAND for further proceedings.
BROWNING, C.J., BARFIELD and THOMAS, JJ., concur.